Citation Nr: 0107153	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for organic brain 
syndrome.

2.  Entitlement to service connection for residuals right 
shoulder disability.

3.  Entitlement to service connection for rib disability.

4.  Whether the veteran meets the basic eligibility 
requirements for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 22, 1973, to 
April 6, 1973.  This case was remanded by the Board of 
Veterans' Appeals (Board) in June 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development.  The case was returned 
to the Board in December 2000.

The issues of entitlement to service connection for organic 
brain syndrome and to basic eligibility for nonservice-
connected pension will be addressed in the remand portion of 
this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for right shoulder disability and for rib 
disability has been obtained.

2.  A chronic right shoulder disorder was not present within 
one year of the veteran's discharge from service, and the 
veteran's current right shoulder disability is not 
etiologically related to service.

3.  The veteran does not have a chronic rib disorder.





CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. §§ 3.303 (2000).

2.  Rib disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for his 
claimed residuals of right shoulder and rib injuries and that 
he has been requested to provide information concerning 
potential sources of medical evidence pertaining to 
postservice treatment for the claimed disabilities.  All 
available potentially relevant evidence has been obtained.  
In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding these claims without first affording the 
RO an opportunity to consider the claims in light of the 
VCAA.

	I.  Factual Background

There were no pertinent complaints on an October 1972 medical 
history report, and the veteran's musculoskeletal system was 
normal on physical examination in October 1972.  On a March 
19, 1973, medical history report, the veteran indicated that 
he either currently had or had previously had swollen or 
painful joints and broken bones; he did not specifically 
refer to a shoulder or rib problem.  The veteran's 
musculoskeletal system was normal on physical examination on 
March 19, 1973.  Records dated March 21, 1973, reveal that 
the veteran complained of trauma to the forehead, ribs, and 
shoulder as the result of a fight.  He incurred a mild 
concussion and right upper arm contusions.  X-rays of the 
skull and right ribs were negative for fracture or other 
abnormality.

According to July 1989 medical records from the University of 
Missouri Columbia Hospital, the veteran injured his shoulder, 
arm, and head in a bicycle accident.  He complained of pain 
in the right shoulder and elbow.  The diagnosis was right 
shoulder injury and left cervical strain.  X-rays of the 
shoulder did not show any fracture or dislocation.  

Fitzgibbon Hospital records dated from February 1990 to 
February 1995 reveal a notation that the veteran had had a 
bicycle accident in 1987; his shoulder was noted to be 
negative.  He complained of bilateral shoulder pain in 
November 1992.  He fell and hit his shoulders in December 
1993.  X-rays of the right shoulder in February 1995 were 
interpreted as showing mild arthritis.

August 1993 records from Emil Finch, D.O., reveal that the 
veteran complained of right shoulder pain.  Dr. Finch noted 
that when he had previously seen the veteran in November 
1992, he though that the veteran probably had a bilateral 
rotator cuff tear and that the veteran appeared to still have 
a bilateral rotator cuff tear.

The veteran testified at a personal hearing at the RO in June 
1994 that he incurred injuries to his ribs and right shoulder 
in a jeep accident in service that resulted in a shoulder 
separation.  The veteran's mother also testified in support 
of the veteran's claims.

Treatment records from Missouri Valley Physicians, dated from 
June 1995 to March 1998, reveal that the veteran said in May 
1994 that his shoulders bothered him.  He complained of a 
pain of the right shoulder in June 1995.  He fell in October 
1996 and his shoulders and low back were noted to be tender.  
He was still having problems with his right shoulder in 
February 1997.

The veteran and his mother testified at a personal hearing 
before the undersigned sitting at the RO in March 1998.  
Their testimony in March 1998 was consistent with their prior 
testimony in June 1994.

According to Fitzgibbon Hospital records dated in June 1998, 
the veteran fell down some stairs and hurt his right shoulder 
and had some mild discomfort in his bilateral posterior ribs.  
X-rays of the right shoulder showed mild degenerative 
changes.

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's period of active duty was less than 90 days so 
the provisions relating to presumptive service connection for 
arthritis are not applicable.  38 U.S.C.A. § 1112(a) (West 
1991); 38 C.F.R. § 3.307(a) (2000).

The service medical records disclose that the veteran 
reported on March 21, 1973, that he had injured his head, 
ribs and shoulder in a fight; however, X-rays of his ribs 
were negative, no rib or right shoulder disorder was 
diagnosed and the only abnormality noted was a contusion of 
the right upper arm.  In fact service medical records contain 
no finding or diagnosis of a separation of the veteran's 
right shoulder, any other right shoulder disorder or any rib 
disorder.  Moreover, there is no post-service medical 
evidence of any right shoulder disorder until more than 16 
years following the veteran's discharge from service and the 
veteran's right shoulder complaints at that time were related 
to post service trauma.  The post-service medical evidence 
addressing the etiology of the veteran's right shoulder 
disability consistently identifies post service trauma.  
There is no indication in the medical evidence of record that 
the veteran's current right shoulder disability was present 
in service or is etiologically related to service.  In 
addition, there is no post-service medical evidence showing 
that the veteran has been found to have a rib disability.  
Therefore, service connection is not warranted for right 
shoulder or rib disability.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for rib disability is 
denied.



REMAND

With respect to the claim for entitlement to service 
connection for organic brain syndrome, the veteran contends 
that this disorder was aggravated by his military service.  
The VCAA is also applicable to this claim.

Pre-service medical records from Mid-Missouri Mental Health 
Center contain evidence of a psychiatric disability, 
including a notation that the veteran was likely to exhibit 
many of the behaviors associated with the minimally brain-
damaged.  Organic brain impairment was noted in service in 
March 1973.  The report of the veteran's March 1973 
examination for separation from service indicates that he was 
found to have organic brain impairment and refers to a 
medical board determination.  However, no record of the 
medical board proceeding has been associated with the claims 
folder.  Pursuant to the Board's prior remand, the RO 
attempted without success to obtain a record of the medical 
board proceeding.  However, it has not requested the veteran 
to provide any records in his possession pertaining to the 
medical board proceeding.  The Board further notes that the 
veteran has not been provided a VA examination to determine 
the etiology of any currently present organic brain syndrome, 
to include whether it increased in severity beyond natural 
progress during service.  Therefore, further development to 
comply with the VCAA is required before the Board decides 
this claim.  

A favorable disposition of the claim for service connection 
for organic brain syndrome could impact on whether the 
veteran meets the basic eligibility requirements for 
nonservice-connected pension benefits so the Board will defer 
its decision on the basic eligibility issue.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his claim for entitlement to 
service connection for organic brain 
syndrome.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain, and associate with the file, 
a copy of all records noted by the 
veteran that are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining a copy of any medical 
records identified by the veteran, 
it should inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The veteran also should be 
requested to provide a copy of any 
pertinent service medical records in 
his possession, to include any 
records pertaining to a medical 
board proceeding.

4.  Then, the veteran should be 
provided an examination by a board 
certified psychiatrist to determine 
the extent and etiology of any 
currently present organic brain 
syndrome.  Any indicated studies 
should be performed.  The claims 
files, including a copy of this 
REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that 
the claims files were reviewed.  If 
the veteran is found to have organic 
brain syndrome, the examiner should 
provide an opinion as to whether 
such disorder clearly and 
unmistakably existed prior to 
service.  If the examiner concludes 
that the veteran has organic brain 
syndrome that existed prior to 
service, the examiner should provide 
an opinion, based upon the 
examination results and a review of 
the claims folder, as to whether it 
is at least as likely as not that 
such disorder increased in severity 
during service, and, if so, whether 
the increase in severity was clearly 
and unmistakably due to natural 
progress.  If the examiner concludes 
that the veteran developed organic 
brain syndrome following his 
discharge from service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to service.  
The rationale for all opinions 
expressed should also be provided.

5.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issue of 
entitlement to service connection 
for organic brain syndrome.

6.  If service connection for 
organic brain syndrome remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.  If service 
connection for organic brain 
syndrome is granted, the RO should 
then readjudicate the issue of 
whether the veteran meets the basic 
eligibility requirements for 
nonservice-connected pension 
benefits.  If this issue is denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded 
an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



